         Case 4:19-cr-00037-BSM Document 113 Filed 10/10/19 Page 1 of 1




          IN THE UNITED STATES DISTRICT COURT
              EASTERN DISTRICT OF ARKANSAS

UNITED STATES OF AMERICA

vs.                                                 NO. 4:19CR00037 KGB

TERRI BLEVINS


              WRIT OF HABEAS CORPUS AD PROSEQUENDUM

TO THE CUSTODIAL AUTHORITY at the ADC - McPherson Unit and
TO THE UNITED STATES MARSHAL FOR THE EASTERN DISTRICT OF ARKANSAS:

GREETINGS:

        We command that you surrender the body of TERRI BLEVINS ADC# 716365 detained in
the ADC - McPherson Unit, 302 Corrections Drive, Newport, AR 72112 in your custody, under
safe and secure conduct, to the custody of the United States Marshal for the Eastern District of
Arkansas, and the said Marshal is directed to produce the body of the Defendant before this Court
on October 18, 2019 at 2:00 p.m., before the Honorable J. Thomas Ray, and after the proceedings
have been concluded, that you return TERRI BLEVINS to ADC - McPherson Unit under safe and
secure conduct.
        IN WITNESS WHEREOF, I have set my hand and the seal of said court, this 10 October
2019.
